Exhibit 10.1

SHARE LENDING AGREEMENT

Dated as of July 25, 2007

Among

SUNPOWER CORPORATION (“Lender”),

and

CREDIT SUISSE INTERNATIONAL (“Borrower”), through CREDIT SUISSE SECURITIES (USA)
LLC, as agent for Borrower (“Borrowing Agent”),

and

CREDIT SUISSE SECURITIES (USA) LLC, in its capacity as Collateral Agent (as
hereinafter defined). This Agreement sets forth the terms and conditions under
which Borrower may borrow from Lender shares of Common Stock.

The parties hereto agree as follows:

Section 1.               Certain Definitions.  The following capitalized terms
shall have the following meanings:

“1.25% Convertible Notes” means the $200,000,000 aggregate principal amount of
1.25% Senior Convertible Debentures due 2027 issued by Lender on February 2,
2007.

“Business Day” means, with respect to any Loan hereunder, a day on which regular
trading occurs in the principal trading market for the Common Stock.

“Cash” means any coin or currency of the United States as at the time shall be
legal tender for payment of public and private debts.

“Clearing Organization” means The Depository Trust Company, or, if agreed to by
Borrower and Lender, such other Securities Intermediary at which Borrower (or
Borrowing Agent) and Lender maintain accounts.

“Closing Price” on any day means, with respect to the Common Stock (i) if the
Common Stock is listed or admitted to trading on a U.S. securities exchange
registered under the Exchange Act or is included in the OTC Bulletin Board
Service (operated by the National Association of Securities Dealers, Inc.), the
last reported sale price, regular way, in the principal trading session on such
day on such market on which the Common Stock is then listed or is admitted to
trading (or, if the day of determination is not a Business Day, the last
preceding Business Day) and (ii) if the Common Stock is not so listed or
admitted to trading or if the last reported sale price is not obtainable (even
if the Common Stock is listed or admitted to trading on such market), the
average of the bid prices for the Common Stock obtained from as many dealers in
the Common


--------------------------------------------------------------------------------


Stock (which may include Borrower or its affiliates), but not exceeding three,
as shall furnish bid prices available to the Lender.

“Collateral” means any Cash or Non-Cash Collateral.  Each of the parties to this
Agreement hereby agree that Cash and each item within the definition of Non-Cash
Collateral shall be treated as a “financial asset” as defined by
Section 8-102(a)(9) of the UCC.

“Collateral Account” means the securities account of the Collateral Agent
maintained on the books of Credit Suisse Securities (USA) LLC, as securities
intermediary, and designated “Credit Suisse Securities (USA) LLC, as Collateral
Agent of SunPower Corporation, as pledgee of Credit Suisse International, as
Borrower of Loaned Shares.”  Any Collateral deposited in the Collateral Account
shall be segregated from all other assets and property of the Collateral Agent,
which such segregation may be accomplished by appropriate identification on the
books and records of Collateral Agent, as a “securities intermediary” within the
meaning of the UCC.  The Securities Intermediary acknowledges that the
Collateral Account is maintained for the Collateral Agent and undertakes to
treat the Collateral Agent as entitled to exercise the rights that comprise the
Collateral credited to the Collateral Account.  For purposes of UCC Section
9301(2), the Collateral Account and the Collateral will reside in New York, New
York.

“Collateral Agent” means Credit Suisse Securities (USA) LLC, in its capacity as
collateral agent for Lender hereunder, or any successor thereto under
Section 20.

“Collateral Percentage” means 100%.

“Common Stock” means shares of Class A Common Stock, par value $0.001 per share,
of Lender, or any other security into which the Class A Common Stock shall be
exchanged or converted as the result of any merger, consolidation, other
business combination, reorganization, reclassification, recapitalization or
other corporate action (including, without limitation, a reorganization in
bankruptcy), in each case not involving an Unaffiliated Third Party.

“Convertible Notes” means the $200,000,000 aggregate principal amount of 0.75%
Senior Convertible Debentures due 2027 issued by Lender, or up to $225,000,000
aggregate principal amount to the extent the option to purchase additional 0.75%
Senior Convertible Debentures due 2027 is exercised in full as set forth in the
underwriting agreement relating to the underwritten offering of the 0.75% Senior
Convertible Debentures due 2027.

“Credit Downgrade” occurs when the Borrower receives a rating for its long term,
unsecured and unsubordinated indebtedness that is below A- by Standard and
Poor’s Ratings Group, or its successor (“S&P”), or below A3 by Moody’s Investors
Service, Inc., or its successor (“Moody’s”), or, if either S&P or Moody’s ceases
to rate such debt, an equivalent or lower rating by a substitute rating agency
mutually agreed upon by the Lender and the Borrower.

“Credit Upgrade” occurs when the Borrower receives a rating for its long term,
unsecured and unsubordinated indebtedness that is A- or better by S&P or A3 or
better by Moody’s, or, if either S&P or Moody’s ceases to rate such debt, an
equivalent or higher rating by a substitute rating agency mutually agreed upon
by the Lender and the Borrower.

2


--------------------------------------------------------------------------------


“Cutoff Time” shall mean 10:00 a.m. in the jurisdiction of the Clearing
Organization, or such other time on a Business Day by which a transfer of Loaned
Shares must be made by Borrower or Lender to the other, as shall be determined
in accordance with market practice.

“Early Return Event” means a merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or similar corporate action,
in each case intended to qualify as a reorganization under section 368 of the
Internal Revenue Code of 1986, as amended, to which the Lender or an affiliate
of the Lender is a party and upon consummation of which it is reasonably
expected that at least 80% of the capital stock of the Lender (or the surviving
corporation if the Lender is acquired) will be held by non-affiliates of the
Lender or the surviving corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Indenture” means the Indenture dated as of February 7, 2007, between the Lender
and Wells Fargo Bank, National Association, as trustee, as supplemented by the
first supplemental indenture dated as of February 7, 2007, pursuant to which the
1.25% Convertible Notes were issued (the “First Supplemental Indenture”), as
further supplemented by the second supplemental indenture to be dated as of July
31, 2007, pursuant to which the Convertible Notes will be issued (the “Second
Supplemental Indenture”).

“Loan Availability Period” means the period beginning with the date of issuance
of the Convertible Notes and ending on the earliest of (i) August 1, 2027, (ii)
the date as of which the Lender has notified the Borrower in writing of its
intention to terminate this Agreement at any time after the latest of (x) the
date on which the entire principal amount of Convertible Notes ceases to be
outstanding, (y) the date on which the entire principal amount of 1.25%
Convertible Notes ceases to be outstanding and (z) the date on which the entire
principal amount of any additional convertible securities of the Lender which
the Lender has in writing consented to permit the Borrower to hedge under this
Agreement ceases to be outstanding, in each case, whether as a result of
conversion, redemption, repurchase, cancellation or otherwise and (iii) the date
on which this Agreement shall terminate in accordance with the terms of this
Agreement.

“Loaned Shares” means shares of Common Stock initially transferred to the
Borrower in a Loan hereunder until such Loan or portion thereof is terminated
and a corresponding number of Loaned Shares is transferred to Lender pursuant to
this Agreement; provided that in respect of any such share of Common Stock
initially transferred to the Borrower by Lender and subsequently transferred by
the Borrower to another transferee, “Loaned Share” means an equivalent number of
shares of identical Common Stock.  If, as the result of a stock dividend, stock
split or reverse stock split, the number of outstanding shares of Common Stock
is increased or decreased, then the number of outstanding Loaned Shares shall be
proportionately increased or decreased, as the case may be.  If any new or
different security (or two or more securities) shall be exchanged for the
outstanding shares of Common Stock as the result of any reorganization, merger,
consolidation, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy) not involving an
Unaffiliated Third Party, such new or different security (or such two or more
securities collectively) shall,

3


--------------------------------------------------------------------------------


effective upon such exchange, be deemed to become a Loaned Share in substitution
for the former Loaned Share for which such exchange is made.

“Market Value” on any day means (i) with respect to Common Stock, the most
recent Closing Price of the Common Stock prior to such day and (ii) with respect
to any Collateral that is (a) Cash, the face amount thereof, (b) a letter of
credit, the undrawn amount thereof and (c) any other security or property, the
market value thereof, as determined by the Collateral Agent, in accordance with
market practice for such securities or property, based on the price for such
security or property as of the most recent close of trading obtained from a
generally recognized source or the closing bid quotation at the most recent
close of trading obtained from such source, plus accrued interest to the extent
not included therein, unless market practice with respect to the valuation of
such securities or property in connection is to the contrary.

“Maximum Number of Shares” means 1,800,000 shares of Common Stock, subject to
the following adjustments:

(a)   If, as the result of a stock dividend, stock split or reverse stock split,
the number of outstanding shares of Common Stock is increased or decreased, the
Maximum Number of Shares shall, effective as of the payment or delivery date of
any such event, be proportionally increased or decreased, as the case may be.

(b)   If, pursuant to a merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy), in each case
involving an Unaffiliated Third Party, the Common Stock is exchanged for or
converted into cash, securities or other property, the Maximum Number of Shares
shall be reduced to zero on the effective date of such event.

(c)   Upon the termination of any Loan pursuant to Section 6(a) the Maximum
Number of Shares shall be reduced by the number of Loaned Shares surrendered by
Borrower to Lender.

(d)   Notwithstanding the foregoing, in no event shall the Maximum Number of
Shares at any time exceed the sum of (x) the product of (i) the aggregate
principal amount of Convertible Notes outstanding at such time, divided by
$1,000 and (ii) the Conversion Rate (as defined in the Second Supplemental
Indenture) of the Convertible Notes plus (y) the product of (i) the aggregate
principal amount of 1.25% Convertible Notes outstanding at such time, divided by
$1,000 and (ii) the Conversion Rate (as defined in the First Supplemental
Indenture) of the 1.25% Convertible Notes plus (z) the product of (i) the
aggregate principal amount outstanding at such time of any additional
convertible securities of the Lender which the Lender has in writing consented
to permit the Borrower to hedge under this Agreement, divided by $1,000 and (ii)
the conversion rate (as defined in an indenture or a supplemental indenture
relating to such additional convertible securities) of such additional
convertible securities.

“Non-Cash Collateral” means (i) any evidence of indebtedness issued, or directly
and fully guaranteed or insured, by the United States of America or any agency
or instrumentality thereof; (ii) any deposits, certificates of deposit or
acceptances of any institution which is a

4


--------------------------------------------------------------------------------


member of the Federal Reserve System having combined capital and surplus and
undivided profits of not less than $500 million at the time of deposit (and
which may include the Collateral Agent or any affiliate of the Collateral Agent
so long as the Collateral Agent is other than Borrower or an affiliate of
Borrower); (iii) any investments of any Person that is fully and unconditionally
guaranteed by a bank referred to in clause (ii); (iv) any repurchase agreements
and reverse repurchase agreements relating to marketable direct obligations
issued or unconditionally guaranteed by the United States of America or issued
by any agency thereof and backed as to timely payment by the full faith and
credit of the United States of America; (v) commercial paper of any corporation
incorporated under the laws of the United States or any State thereof that is
rated “investment grade” A-1 by Standard & Poor’s Rating Group, a division of
McGraw Hill Inc., or any successor thereto, or P-1 by Moody’s Investors
Services, Inc., or any successor thereto; (vi) any money market funds
(including, but not limited to, money market funds managed by the Collateral
Agent or an affiliate of the Collateral Agent) registered under the Investment
Company Act of 1940, as amended; (vii) any letter of credit issued by a bank
referred to in clause (ii); and (viii) all proceeds of the foregoing; provided
that in no event shall Non-Cash Collateral include “margin stock” as defined by
Regulation U of the Board of Governors of the Federal Reserve System.

“Pledge Date” has the meaning set forth in Section 3(a).

“Pledge Period” means any period beginning on a Pledge Date and to the extent
such Pledge Date occurred as a result of a Credit Downgrade ending on the
earlier of (i) the Business Day immediately following the day on which Borrower
notifies Lender and Collateral Agent that a Credit Upgrade has occurred and
(ii) the date on which this Agreement shall terminate in accordance with the
terms of this Agreement.

“Securities Intermediary” means a “securities intermediary” as defined by
Section 8-102(a)(14) of the UCC.

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and as it may be amended from time to time.

“Unaffiliated Third Party” shall mean, with respect to any transaction by the
Lender, any person that the Lender does not “control” (as that term is defined
by Rule 12b-2 under the Exchange Act) immediately prior to the transaction.

“Unused Shares” means, as of any given time, Loaned Shares which are held by the
Borrower, or an affiliate of the Borrower, long in its account and which Loaned
Shares are not subject to any hedging arrangements.

Section 2.               Loans of Shares; Transfers of Loaned Shares.

(a)   Subject to the terms and conditions of this Agreement, Lender hereby
agrees to make available for borrowing by Borrower during the Loan Availability
Period, shares of Common Stock up to, in the aggregate, the Maximum Number of
Shares.

5


--------------------------------------------------------------------------------


(b)   Subject to the terms and conditions of this Agreement, Borrower may by
written notice to Lender on or prior to July 25, 2007 (a “Borrowing Notice”),
seek to initiate a transaction in which Lender will lend Loaned Shares to
Borrower through the issuance by Lender of such Loaned Shares to Borrower upon
the terms, and subject to the conditions, set forth in this Agreement (each such
issuance and loan, a “Loan”).  Borrower shall not deliver more than one
Borrowing Notice.  Such Loan shall be confirmed by a schedule and receipt
listing the Loaned Shares provided by Lender to Borrower (the “Confirmation”). 
Such Confirmation shall constitute conclusive evidence with respect to the Loan,
including the number of shares of Common Stock that are the subject of the Loan,
to which the Confirmation relates, unless a written objection to the
Confirmation specifying the reasons for the objection is received by Lender
within five Business Days after the delivery of the Confirmation to Borrower;
provided that in no event shall the delivery of the Confirmation or any such
objection thereto delay the transfer of Loaned Shares to which a Borrowing
Notice relates pursuant to clause (d) below.

(c)   Notwithstanding anything to the contrary in this Agreement, Borrower shall
not be permitted to borrow, and may not initiate a Loan hereunder with respect
to, any shares of Common Stock at any time to the extent that Borrower
determines that any Loan of such shares of Common Stock shall cause Borrower to
become, directly or indirectly, a “beneficial owner” (within the meaning of
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, a “Beneficial Owner”) of more than 9.9% of the shares of Common
Stock outstanding at such time.  Under no circumstances shall Lender be liable
to Borrower for any Loan in contravention of this Section 2(c).

(d)   Lender shall transfer Loaned Shares to Borrower on or before the Cutoff
Time on July 31, 2007.  Delivery of the Loaned Shares to Borrower shall be made
in the manner set forth under Section 13 below.

Section 3.               Collateral.

(a)   Unless otherwise agreed by Borrower and Lender, Borrower shall, no later
than 10:00 a.m. New York time on the second Business Day immediately following
any day on which a Credit Downgrade has occurred, transfer to Collateral Agent,
for deposit to the Collateral Account, Collateral with a Market Value at least
equal to the Collateral Percentage of the Market Value of the Loaned Shares as
of the close of business on the Business Day immediately preceding such transfer
(any such date, a “Pledge Date”).

(b)   During any Pledge Period, any Collateral transferred by Borrower to
Collateral Agent shall be security for Borrower’s obligations in respect of the
Loaned Shares and for any other obligations of Borrower to Lender hereunder. 
Borrower on the Pledge Date pledges with, assigns to, and grants Collateral
Agent for the benefit of Lender a continuing first priority security interest
in, and a lien upon, the Collateral, which shall attach upon the transfer of the
Loaned Shares by Lender to Borrower and which shall cease upon the transfer of
the Loaned Shares by Borrower to Lender, a Credit Upgrade or upon the transfer
of such Collateral to Borrower in accordance with the terms of this Agreement. 
In addition to the rights and remedies

6


--------------------------------------------------------------------------------


given to Lender hereunder, Lender shall have all the rights and remedies of a
secured party under the UCC.  To provide for the effectiveness, validity,
perfection and priority of Lender’s rights as a secured party, Borrower
acknowledges that Collateral Agent has obtained control of any financial assets
included in the Collateral (or shall have obtained control upon posting of such
Collateral pursuant to the terms contained herein) within the meaning of
Sections 8-106 and 9-106 of the UCC.  Collateral Agent acknowledges that it has
control of the Collateral (or shall have control upon posting of such collateral
pursuant to the terms contained herein) on behalf of Lender within the meaning
of Section 8-106(d)(1) of the UCC.  Notwithstanding anything to the contrary
herein, Lender may not use or invest the Collateral and Collateral Agent shall
take no instruction from Lender regarding the use or investment of Collateral. 
Promptly upon the termination of any Pledge Period, the Collateral Agent shall
release to the Borrower all of the Collateral.

(c)   Borrower shall, promptly at the request of the Collateral Agent and to the
extent any Collateral is held in the United Kingdom, execute all documents and
do all things reasonably required by the Collateral Agent to enable the
Collateral Agent to register, within 21 days of the Pledge Date or 15 days of
the Collateral Agent’s request, whichever is later, the security interest
created by this Agreement in accordance with the provisions of the Companies Act
1985 (United Kingdom).  The Borrower further agrees that if so requested by the
Collateral Agent at any time, to promptly execute all documents (including any
security agreements and transfers) and do all things (including the delivery,
transfer, assignment or payment of all or part of the Collateral to the
Collateral Agent or its nominee(s)) that the Collateral Agent may reasonably
specify for the purpose of (a) exercising the rights to the Collateral or (b)
securing and perfecting its security over or title to all or any part of the
Collateral (including transferring the Collateral into the name of the
Collateral Agent or its nominee(s)).

(d)   Except as otherwise provided herein, upon the transfer to Lender of Loaned
Shares pursuant to Section 6, Collateral Agent shall release to Borrower
Collateral with a Market Value equal to the Collateral Percentage of the Market
Value of the Loaned Shares so transferred but only to the extent that
immediately following such transfer of Collateral, no Collateral Deficit would
exist.  Such transfer of Collateral shall be made no later than the Cutoff Time
on the day the Loaned Shares are transferred, or if such day is not a day on
which a transfer of such Collateral may be effected under Section 13, or if the
transfer of Loaned Shares by Lender to Borrower occurs after the Cutoff Time on
such day, then in each case the next day on which such a transfer may be
effected.

(e)   If Borrower transfers Collateral to Collateral Agent, as provided in this
Section 3, and Lender does not transfer (or has not transferred) the Loaned
Shares to Borrower, Borrower shall have the absolute right to the return of the
Collateral; and if Lender transfers Loaned Shares to Borrower and Borrower does
not transfer Collateral to Collateral Agent as provided in this Section 3,
Lender shall have the absolute right to the return of the Loaned Shares.

(f)    Borrower may, upon notice to Lender and Collateral Agent, substitute
Collateral for Collateral securing any Loan or Loans; provided that such
substituted Collateral shall have a Market Value such that the aggregate Market
Value of such substituted Collateral, together with

7


--------------------------------------------------------------------------------


all other Collateral, shall equal or exceed the Collateral Percentage of the
Market Value of the Loaned Shares as of the date of such substitution.

Section 4.               Mark to Market.

(a)   During any Pledge Period, if at the close of trading on any Business Day
during the Loan Availability Period the aggregate Market Value of all Collateral
shall be less than the Collateral Percentage of the Market Value of all the
outstanding Loaned Shares (a “Collateral Deficit”), Lender may, by notice to
Borrower and Collateral Agent, demand that Borrower transfer to Collateral
Agent, for deposit to the Collateral Account, no later than the following
Business Day, additional Collateral so that the Market Value of such additional
Collateral, when added to the Market Value of all other Collateral, shall equal
or exceed the Collateral Percentage of the Market Value of the Loaned Shares on
such Business Day of determination.

(b)   During any Pledge Period, if at the close of trading on any Business Day
during the Loan Availability Period the aggregate Market Value of all Collateral
shall be greater than the Collateral Percentage of the Market Value of all the
outstanding Loaned Shares (a “Collateral Excess”), Borrower may, by notice to
Lender and Collateral Agent, demand that Collateral Agent transfer to Borrower
such amount of the Collateral selected by Borrower so that the Market Value of
the Collateral, after deduction of such amounts, shall thereupon be at least
equal to the Collateral Percentage of the Market Value of the Loaned Shares on
such Business Day of determination; provided however that with respect to
clauses (a) and (b), the Collateral Agent will promptly give Lender a statement
setting forth the Market Value of all Collateral upon Lender’s request and
Lender shall have the right to audit the Market Value of all Collateral.

(c)   Notwithstanding the foregoing, with respect to any outstanding Loans
secured by Collateral, the respective rights of Lender and Borrower under
Section 4(a) and Section 4(b) may be exercised only where a Collateral Excess or
Collateral Deficit exceeds 5% of the Market Value of the Loaned Shares.

Section 5.               Loan Fee.  Borrower agrees to pay Lender a single loan
fee per Loan (a “Loan Fee”) equal to $0.001 per Loaned Share.  The Loan Fee
shall be paid by Borrower on or before the time of transfer of the Loaned Shares
pursuant to Section 2(d) on a delivery-versus-payment basis through the
facilities of the Clearing Organization.

Section 6.               Loan Terminations.

(a)   Borrower may terminate all or any portion of a Loan on any Business Day by
giving written notice thereof to Lender and transferring the corresponding
number of Loaned Shares to Lender, without any consideration being payable in
respect thereof by Lender to Borrower.

(b)   All outstanding Loans, if any, on the last day of the Loan Availability
Period shall terminate on the first Business Day following the last day of the
Loan Availability Period (the “Facility Termination Date”) and all outstanding
Loaned Shares shall be delivered by Borrower to Lender, without any
consideration being payable in respect thereof by Lender to Borrower, no later
than the fifth Business Day following the Facility Termination Date.

8


--------------------------------------------------------------------------------


(c)   If on any date, the number of Loaned Shares exceeds the Maximum Number of
Shares, the number of Loaned Shares in excess of the Maximum Number of Shares
shall be delivered by Borrower to Lender, without any consideration being
payable in respect thereof by Lender to Borrower, no later than the third
Business Day following such date (the “Delivery Due Date”). If as a result of
complying with this Section 6(c), Borrower would become a Beneficial Owner of
more than 9.9% of the shares of Common Stock outstanding at such time, then
Borrower shall be permitted to extend the Delivery Due Date for all or a portion
of the corresponding delivery obligation and in no event no longer than such
time to allow Borrower to return, as promptly as reasonably practicable (but
subject to applicable law, regulation or policy), such Loaned Shares, through
one transaction or a series of transactions, without causing Borrower to become,
directly or indirectly a Beneficial Owner of more than 9.9% of the shares of
Common Stock outstanding at such time. If a Loan is terminated upon the
occurrence of a Default as set forth in Section 11, the Loaned Shares shall be
delivered by Borrower to Lender, without any consideration being payable in
respect thereof by Lender to Borrower, no later than the third Business Day
following the termination date of such Loan as provided in Section 11.

(d)   If the Lender notifies the Borrower in writing at least seven Business
Days prior to the anticipated consummation of an Early Return Event (the
“Anticipated Early Return Event Closing Date”), that it wishes to have the Loans
terminated with respect to all Unused Shares, then no later than the Business
Day prior to the Anticipated Early Return Event Closing Date, Borrower shall
transfer to Lender all Unused Shares as of the fifth Business Day prior to the
Anticipated Early Return Closing Date, without any consideration being payable
in respect thereof by Lender to Borrower.

Section 7.               Distributions.

(a)   If at any time when there are Loaned Shares outstanding under this
Agreement, Lender pays a cash dividend or makes a cash distribution in respect
of its outstanding Common Stock to the then holder or holders of such Loaned
Shares, Borrower shall pay to Lender (whether or not Borrower is a holder of any
or all of the outstanding Loan Shares), within one Business Day after the
payment of such dividend or distribution, an amount in cash equal to the product
of (i) the amount per share of such dividend or distribution and (ii) the number
of Loaned Shares on which the dividend or distribution was paid.

(b)   If at any time when there are Loaned Shares outstanding under this
Agreement, Lender makes a distribution in respect of its outstanding Common
Stock in property or securities, including any options, warrants, rights or
privileges in respect of securities (other than a distribution of Common Stock,
but including any options, warrants, rights or privileges exercisable for,
convertible into or exchangeable for Common Stock) to the then holder or holders
of such Loaned Shares (a “Non-Cash Distribution”), Borrower shall deliver to
Lender (whether or not Borrower is a holder of any or all of the outstanding
Loan Shares) in kind, within one Business Day after the date of such Non-Cash
Distribution, the property or securities distributed in an amount equal to the
product of (i) the amount per share of Common Stock of such Non-Cash
Distribution and (ii) the number of Loaned Shares on which such Non-Cash
Distribution was made.

9


--------------------------------------------------------------------------------


(c)   Any interest, cash distribution or cash dividend made on or in respect of
any Collateral for any Loan hereunder, shall, subject to (e) below, be delivered
by the Collateral Agent to Borrower, on the date such interest, cash
distribution or cash dividend is received by the Collateral Agent.

(d)   Any non-cash distributions or dividend made on or in respect of any
Collateral for any Loan hereunder shall, subject to (e) below, be delivered by
the Collateral Agent to Borrower on the date such non-cash distribution or
dividend is received by the Collateral Agent.

(e)   If the cash or other property received by the Collateral Agent under the
provisions of paragraph (c) or (d) of this Section 7 qualifies as Collateral, to
the extent that a transfer of such cash or other property to Borrower by the
Collateral Agent would give rise to a Collateral Deficit, the Collateral Agent
shall (only to the extent of any such Collateral Deficit) not make such transfer
of cash or other property in accordance with this Section 7, but shall in lieu
of such transfer immediately credit the amounts that would otherwise have been
transferable under this Section 7 to the Collateral Account.

Section 8.               Rights in Respect of Loaned Shares.  Subject to the
terms of this Agreement, and except as otherwise agreed by Borrower and Lender,
Borrower, insofar as it is the record owner of Loaned Shares, shall have all of
the incidents of ownership in respect of any such Loaned Shares until such
Loaned Shares are required to be delivered to Lender in accordance with the
terms of this Agreement, including the right to transfer the Loaned Shares to
others.  Borrower agrees that it or any of its affiliates that are the record
owner of any Loaned Shares will not vote such Loaned Shares on any matter
submitted to a vote of Lender’s shareholders.

Section 9.               Representations and Warranties.

(a)   Each of Borrower and Lender represent and warrant to the other that:

(i)            it has full power to execute and deliver this Agreement, to enter
into the Loans contemplated hereby and to perform its obligations hereunder;

(ii)           it has taken all necessary action to authorize such execution,
delivery and performance;

(iii)          this Agreement constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms; and

(iv)          the execution, delivery and performance of this Agreement does not
and will not violate, contravene, or constitute a default under, (A) its
certificate of incorporation, bylaws or other governing documents, (B) any laws,
rules or regulations of any governmental authority to which it is subject,
(C) any contracts, agreements or instrument to which it is a party or (D) any
judgment, injunction, order or decree by which it is bound.

10


--------------------------------------------------------------------------------


(b)   Lender represents and warrants to Borrower, as of the date hereof, and as
of the date any Loaned Shares are transferred to Borrower in respect of any Loan
hereunder, that the Loaned Shares and all other outstanding shares of Common
Stock of the Lender have been duly authorized and, upon the issuance and
delivery of the Loaned Shares to Borrower in accordance with the terms and
conditions hereof, and subject to the contemporaneous or prior receipt of the
applicable Loan Fee by Lender, will be duly authorized, validly issued, fully
paid nonassessible shares of Common Stock; and the stockholders of Lender have
no preemptive rights with respect to the Loaned Shares.

(c)   Lender represents and warrants to Borrower, as of the date hereof, and as
of the date any Loaned Shares are transferred to Borrower in respect of any Loan
hereunder, that the outstanding shares of Common Stock are listed on NASDAQ
Global Market (“NASDAQ”) and the Loaned Shares have been approved for listing on
NASDAQ, subject to official notice of issuance.

(d)   Borrower represents to Lender that it shall have at the time of transfer
to the Collateral Agent, the right to grant to Lender, and that Lender shall
acquire, a continuing first priority security interest in the Collateral, if
any.

(e)   The representations and warranties of Borrower and Lender under this
Section 9 shall remain in full force and effect at all times during the term of
this Agreement and shall survive the termination for any reason of this
Agreement.

Section 10.             Covenants.

(a)   Borrower covenants and agrees with Lender that it will not transfer or
dispose of any Loaned Shares initially transferred to Borrower by Lender as a
Loan hereunder of which it is the record owner except pursuant to a registration
statement that is effective under the Securities Act; provided that Borrower may
transfer any such Loaned Shares to any of its affiliates without a registration
statement so long as such affiliate transferee does not transfer or dispose of
such Loaned Shares to any non-affiliated transferee except pursuant to a
registration statement that is effective under the Securities Act.

(b)   The parties hereto acknowledge that Borrower has informed Lender that
Borrower is a “financial institution” within the meaning of Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”).  The parties hereto
further acknowledge and agree that (i) each Loan hereunder is intended to be a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code; (ii) each and every transfer of funds, securities and other
property under this Agreement is intended to be a “settlement payment” or a
“margin payment,” as such terms are used in Sections 362(b)(6) and 546(e) of the
Bankruptcy Code; and (iii) the rights given to Lender hereunder upon a Default
by Borrower are intended to constitute the rights to cause the liquidation of a
securities contract and to set off mutual debts and claims in connection with a
securities contract, as such terms are used in Sections 555 and 362(b)(6) of the
Bankruptcy Code.

11


--------------------------------------------------------------------------------


(c)           Borrower covenants and agrees with Lender that insofar as it is
the record owner of any Loaned Shares, such Loaned Shares will be used, if at
all, solely for the purpose of directly or indirectly (x) facilitating the sale
and the hedging of the Convertible Notes by the holders thereof, (y)
facilitating the sale and the hedging of the 1.25% Convertible Notes by the
holders thereof or, (z) with the written consent of the Lender, facilitating the
sale and the hedging of any additional convertible securities which the Lender
may issue from time to time by the holders thereof.

Section 11.             Events of Default.

(a)   All Loans, and any further obligation to make Loans under this Agreement,
may, at the option of Lender by a written notice to Borrower (which option shall
be deemed exercised, even if no notice is given, immediately on the occurrence
of an event specified in Section 11(a)(iv) below), be terminated (i) immediately
on the occurrence of any of the events set forth in Section 11(a)(iv) below and
(ii) two Business Days following such notice on the occurrence of any of the
other events set forth below, (each, a “Default”):

(i)            Borrower fails to deliver Loaned Shares to Lender as required by
Section 6;

(ii)           Borrower fails to deliver or pay to Lender when due any cash,
securities or other property as required by Section 7;

(iii)          Borrower fails to transfer Collateral when due as required by
Section 3 and Section 4;

(iv)          the occurrence of any of the following:

(A)          the Borrower  is unable or admits its inability to pay its debts as
they fall due, suspends making payments (whether principal or interest) on any
of its debts or announces an intention to do so or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness or is
otherwise deemed unable to pay its debts within the meaning of section 123(a),
(b), or (2) of the Insolvency Act 1986 (United Kingdom); and/or

(B)           any corporate action, legal proceedings or other procedure or step
is taken in relation to:


(A)           THE SUSPENSION OF ITS PAYMENTS, A MORATORIUM OF ANY OF ITS
INDEBTEDNESS, ITS WINDING-UP, ITS DISSOLUTION,  ITS ADMINISTRATION OR
REORGANIZATION (BY WAY OF VOLUNTARY ARRANGEMENT, SCHEME OF ARRANGEMENT OR
OTHERWISE) OTHER THAN A SOLVENT LIQUIDATION OR REORGANIZATION WITH ANOTHER
ENTITY

12


--------------------------------------------------------------------------------



WITH WHICH IT FORMS A GROUP OR AN ORDER IS MADE OR A RESOLUTION PASSED FOR ITS
WINDING UP;


(B)           A COMPOSITION, COMPROMISE, ASSIGNMENT OR ARRANGEMENT WITH ANY OF
ITS CREDITORS;


(C)           THE APPOINTMENT OF A LIQUIDATOR, RECEIVER, ADMINISTRATIVE RECEIVER
ADMINISTRATOR, COMPULSORY MANAGER OR OTHER SIMILAR OFFICER IN RESPECT OF IT OR
OF ITS ASSETS; OR


(D)           ENFORCEMENT OF ANY SECURITY INTERESTS CREATED OVER ANY OF ITS
ASSETS;

or any analogous procedure or step is taken in respect of it in any
jurisdiction;

(v)           Borrower fails to provide any indemnity as required by Section 14;

(vi)          Borrower notifies Lender of its inability to or intention not to
perform Borrower’s obligations hereunder or otherwise disaffirms, rejects or
repudiates any of its obligations hereunder; or

(vii)         Any representation made by Borrower under this Agreement in
connection with any Loan or Loans hereunder shall be incorrect or untrue in any
material respect during the term of any Loan hereunder or Borrower fails to
comply in any material respect with any of its covenants under this Agreement.

Section 12.             Lender’s Remedies.

(a)   Upon the termination of any Loan by Lender under Section 11, Borrower may,
with the prior written consent of Lender (which consent may be withheld at
Lender’s sole discretion; provided however that, Lender shall not withhold such
request if Borrower as a result would unavoidably become, directly or
indirectly, a Beneficial Owner of more than 9.9% of the shares of Common Stock
outstanding at such time), in lieu of the delivery of Loaned Shares to Lender in
accordance with Section 6, pay to Lender, no later than one Business Day
following notice of such Default to Borrower, an amount in immediately available
funds (the “Replacement Cash”) equal to the product of the Closing Price as of
the date of such notice of Default and the number of Loaned Shares otherwise
required to be delivered; provided that if Lender consents to the delivery of
Replacement Cash, Borrower may direct the Collateral Agent to deliver to Lender
any Collateral held by the Collateral Agent in respect of the Loan so terminated
and, to the extent the Market Value of any such Collateral delivered to Lender
is less than the required amount of Replacement Cash, pay to Lender such
difference in immediately available funds.  Any Collateral in respect of the
Loan so terminated that is not so delivered to Lender pursuant to this clause
shall, upon payment in full of the Replacement Cash to Lender, be immediately
delivered by Collateral Agent to Borrower.

13


--------------------------------------------------------------------------------


(b)   Notwithstanding anything to the contrary herein, if, upon the termination
of any Loan by Lender under Section 11 and, at the time of such termination, the
purchase of Common Stock in an amount equal to the Loaned Shares to be delivered
to Lender in accordance with Section 6 shall (i) be prohibited by any law,
rules or regulation of any governmental authority to which it is or would be
subject, (ii) violate, or would upon such purchase likely violate, any order or
prohibition of any court, tribunal or other governmental authority or
(iii) require the prior consent of any court, tribunal or governmental authority
prior to any such repurchase (each of (i), (ii) and (iii), a (“Legal Obstacle”),
then, in each case, Borrower shall immediately notify Lender of the Legal
Obstacle and the basis therefor, whereupon Borrower’s obligations under
Section 6 shall be suspended until such time as no Legal Obstacle with respect
to such obligations shall exist (a “Repayment Suspension”).  Borrower and
Borrowing Agent shall use their respective commercially reasonable best efforts
to remove any such Legal Obstacle as promptly as practicable. Upon notification
of a Repayment Suspension and for so long as the Repayment Suspension shall
continue during any Pledge Period, Lender shall have the right, exercisable in
it sole discretion, to direct the Collateral Agent to, and the Collateral Agent
upon receipt of the written request of Lender (with a copy to Borrower) shall,
release to Lender an amount of Collateral with a Market Value equal to the
Market Value of all (or such fewer number as Lender may specify) of the Loaned
Shares that are the subject of the Repayment Suspension, whereupon the
Borrower’s obligation to return the specified number of Loaned Shares to the
Lender shall be automatically extinguished.

(c)   If Borrower shall fail to deliver Loaned Shares to Lender pursuant to
Section 6 when due or shall fail to pay the Replacement Cash to Lender when due
in accordance with Section 12(a) or (b) above (to the extent Borrower is
permitted and elects to pay Replacement Cash), then, in either case, in addition
to any other remedies available to Lender under this Agreement or under
applicable law, Lender shall have the right (without further notice to Borrower)
to (i) purchase a like amount of Loaned Shares (“Replacement Shares”) in the
principal market for such securities in a commercially reasonable manner,
(ii) sell any Collateral in the principal market for such Collateral in a
commercially reasonable manner and (iii) apply and set off the Collateral, if
any, and any proceeds thereof (including any amounts drawn under a letter of
credit supporting any Loan) against the payment of the purchase price for such
Replacement Shares and any amounts due to Lender under this Agreement.  To the
extent Lender shall exercise such right, Borrower’s obligation to return a like
amount of Loaned Shares or to pay the Replacement Cash, as applicable, shall
terminate and Borrower shall be liable to Lender for the purchase price of
Replacement Shares (plus all other amounts, if any, due to Lender hereunder). 
In the event that (i) the purchase price of Replacement Shares (plus all other
amounts, if any, due to Lender hereunder) exceeds (ii) the amount of the
Collateral, if any, Borrower shall be liable to Lender for the amount of such
excess.  The purchase price of Replacement Shares purchased under this
Section 12 shall include, and the proceeds of any sale of Collateral shall be
determined after deduction of, broker’s fees and commissions and all other
reasonable costs, fees and expenses related to such purchase and sale.  In the
event Lender exercises its rights under this Section 12, Lender may elect in its
sole discretion, in lieu of purchasing all or a portion of the Replacement
Shares or selling all or a portion of the Collateral, if any, to be deemed to
have made, respectively, such purchase of Replacement Shares or sale of
Collateral for an amount equal to the Closing Price of the Common Stock on the
date Lender

14


--------------------------------------------------------------------------------


elects to exercise this remedy.  Upon the satisfaction of all Borrower’s
obligations hereunder, any remaining Collateral shall be returned to Borrower.

Section 13.             Transfers.

(a)   All transfers of Loaned Shares to Borrower or to Lender hereunder shall be
made by the crediting by a Clearing Organization of such financial assets to the
transferee’s “securities account” (within the meaning of Section 8-501 of the
UCC) maintained with such Clearing Organization.  All transfers of Collateral to
Collateral Agent by Borrower shall be made by crediting the Collateral Account. 
All transfers of Collateral to Lender by Collateral Agent shall be made in the
manner directed by Lender.  In every transfer of “financial assets” (within the
meaning of Section 8-102 of the UCC) hereunder, the transferor shall take all
steps necessary (a) to effect a delivery to the transferee under Section 8-301
of the UCC, or to cause the creation of a security entitlement in favor of the
transferee under Section 8-501 of the UCC, (b) to enable the transferee to
obtain “control” (within the meaning of Section 8-106 of the UCC), and (c) to
provide the transferee with comparable rights under any applicable foreign law
or regulation.

(b)   All transfers of cash hereunder to Borrower or Lender shall be by wire
transfer in immediately available, freely transferable funds.

(c)   A transfer of securities or cash may be effected under this Section 13 on
any day except (i) a day on which the transferee is closed for business at its
address set forth in Section 17 or (ii) a day on which a Clearing Organization
or wire transfer system is closed, if the facilities of such Clearing
Organization or wire transfer system are required to effect such transfer.

Section 14.             Indemnities.

(a)   Lender hereby agrees to indemnify and hold harmless Borrower and its
affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses incurred or suffered by any such person or entity
directly or indirectly arising from, by reason of, or in connection with,
(i) any breach by Lender of any of its representations or warranties contained
in Section 9 or (ii) any breach by Lender of any of its covenants or agreements
in this Agreement.

(b)   Borrower hereby agrees to indemnify and hold harmless Lender and its
affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses , including without limitation any of the foregoing
incurred pursuant to indemnification or other provisions of other agreements,
incurred or suffered by any such person or entity directly or indirectly arising
from, by reason of, or in connection with (i) any breach by Borrower of any of
its representations or warranties contained in Section 9 or (ii) any breach by
Borrower of any of its covenants or agreements in this Agreement.

15


--------------------------------------------------------------------------------


(c)   In case any claim or litigation which might give rise to any obligation of
a party under this Section 14 (each an “Indemnifying Party”) shall come to the
attention of the party seeking indemnification hereunder (the “Indemnified
Party”), the Indemnified Party shall promptly notify the Indemnifying Party in
writing of the existence and amount thereof; provided that the failure of the
Indemnified Party to give such notice shall not adversely affect the right of
the Indemnified Party to indemnification under this Agreement, except to the
extent the Indemnifying Party is materially prejudiced thereby.  The
Indemnifying Party shall promptly notify the Indemnified Party in writing if it
accepts such claim or litigation as being within its indemnification obligations
under this Section 14.  Such response shall be delivered no later than 30 days
after the initial notification from the Indemnified Party; provided that, if the
Indemnifying Party reasonably cannot respond to such notice within 30 days, the
Indemnifying Party shall respond to the Indemnified Party as soon thereafter as
reasonably possible.

(d)   An Indemnifying Party shall be entitled to participate in and, if (i) in
the judgment of the Indemnified Party such claim can properly be resolved by
money damages alone and the Indemnifying Party has the financial resources to
pay such damages and (ii) the Indemnifying Party admits that this indemnity
fully covers the claim or litigation, the Indemnifying Party shall be entitled
to direct the defense of any claim at its expense, but such defense shall be
conducted by legal counsel reasonably satisfactory to the Indemnified Party.  An
Indemnified Party shall not make any settlement of any claim or litigation under
this Section 14 without the written consent of the Indemnifying Party.

Section 15.             Termination of Agreement.

(a)   This Agreement may be terminated (i) at any time by the written agreement
of Lender and Borrower, (ii) by Lender upon the occurrence of a Default or (iii)
upon the earlier of (A) August 1, 2027 and (B) the date on which the Lender has
notified the Borrower in writing of its intention to terminate this Agreement at
any time after the latest of (x) the date on which the entire principal amount
of Convertible Notes ceases to be outstanding, (y) the date on which the entire
principal amount of 1.25% Convertible Notes ceases to be outstanding and (z) the
date on which the entire principal amount of any additional convertible
securities of the Lender which the Lender has in writing consented to permit the
Borrower to hedge under this Agreement ceases to be outstanding, in each case,
whether as a result of conversion, redemption, repurchase, cancellation or
otherwise.

(b)   Unless otherwise agreed by Borrower and Lender, the provisions of
Section 14 shall survive the termination of this Agreement.

16


--------------------------------------------------------------------------------


Section 16.             Registration Provisions.  If, following the initial Loan
hereunder and registration of the initial Loaned Shares in respect of such Loan,
any subsequent Loan and public sale of the Loaned Shares in respect of such
subsequent Loan, in the reasonable opinion of counsel to Borrower, would require
registration under the Securities Act of 1933, as amended, Lender shall register
such sale in a form and manner reasonably satisfactory to Borrower, and shall
enter into an underwriting agreement substantially in the form of the
Underwriting Agreement dated as of July 25, 2007 relating to the issuance and
sale of such initial Loaned Shares and shall afford Borrower and its
representatives and agents an opportunity to conduct an appropriate “due
diligence” investigation to Borrower’s reasonable satisfaction, all at the
expense of Lender.  In no event shall this Section 16 require Lender to register
shares of Common Stock in excess of the Maximum Number of Shares.

Section 17.             Notices.

(a)   All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when received.

(b)   All such notices and other communications shall be directed to the
following address:

(i)            If to Borrower or Borrowing Agent to:

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue

New York, NY 10010

(ii)           If to Collateral Agent to:

Credit Suisse Securities (USA) LLC, as Collateral Agent,
Eleven Madison Avenue

New York, NY 10010

(iii)          If to Securities Intermediary to:

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue

New York, NY 10010

(iv)          If to Lender to:

SunPower Corporation
3939 North First Street
San Jose, CA 95134
Facsimile:  (408) 739-7713
Attention:  Chief Financial Officer

With a copy to:

17


--------------------------------------------------------------------------------


Jones Day
1755 Embarcadero Road
Palo Alto, CA 94303
Facsimile: (650) 739-3900
Attention: Todd Johnson and Steve Gillette

(c)   In the case of any party, at such other address as may be designated by
written notice to the other parties.

Section 18.             Governing Law; Submission To Jurisdiction; Severability.

(a)   This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, but excluding any choice of law provisions that
would require the application of the laws of a jurisdiction other than New York.

(b)   EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY
FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS
OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.

(c)   EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d)   To the extent permitted by law, the unenforceability or invalidity of any
provision or provisions of this Agreement shall not render any other provision
or provisions herein contained unenforceable or invalid.

Section 19.             Counterparts.  This Agreement may be executed in any
number of counterparts, and all such counterparts taken together shall be deemed
to constitute one and the same agreement.

Section 20.             Designation of Replacement Collateral Agent.  If at any
time while this Agreement is in effect (i) Credit Suisse Securities (USA) LLC
ceases to be a Securities Intermediary or (ii) Lender shall determine, in its
sole discretion, that any of the relationships by or among the parties hereto
are reasonably likely to prevent Lender from acquiring, or jeopardize the
continuation and enforceability of, Lender’s continuing first priority security
interest in the Collateral as contemplated under Section 3(b), Lender shall be
entitled to designate a bank or trust company reasonably satisfactory to
Borrower as a successor Collateral Agent.  In the event

18


--------------------------------------------------------------------------------


of a designation of a successor Collateral Agent, each of the parties to this
Agreement agrees to take all such actions as are reasonably necessary to effect
the transfer of rights and obligations of Credit Suisse Securities (USA) LLC as
Collateral Agent hereunder to such successor Collateral Agent, including the
execution and delivery of amendments to this Agreement as shall be necessary to
effect such designation and transfer.

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto to have executed this Share Lending
Agreement as of the date and year first above written.

SunPower Corporation

 

Credit Suisse International

as Lender

 

as Borrower

 

 

 

By:

/s/

 

By:

/s/

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

 

 

 

Credit Suisse Securities (USA) LLC

 

 

as Collateral Agent

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Credit Suisse Securities (USA) LLC

 

 

as Borrowing Agent

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------